We are of the opinion, that the application in this case shows no error for which the judgment ought to be reversed. We can not, except for special reasons, undertake to give the grounds for our conclusions in refusing to grant a petition for a writ of error. But in this case we are not prepared to hold that the trial court did not err in requiring the witness Lydia Hawley to answer the questions whether she had not had sexual intercourse with Collins, and whether she had not visited a house of ill-fame. We do not find it necessary to decide the point. If error at all, it is error of which applicants can not take advantage. The answers were relevant on cross-examination as tending to show the bias of the witness, and as tending to affect the credibility of her testimony. The privilege of not answering in such a case is the privilege of the witness only. If a witness either voluntarily or by compulsion of the court answer a question which it is his privilege not to answer, no party can complain. Regina v. Kinglake, 22 Law Times (N. S.), 335; Clarke v. Reese, 35 Cal. 89, and cases cited; The People v. Brown, 72 N.Y. 571.
The application for a writ of error is refused.
Application refused.
Delivered April 18, 1895. *Page 649